DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 3/11/2021 is acknowledged. Accordingly, claims 4, 6-7 and 17 have been cancelled, claims 1-3, 5 and 8-16 have been amended, and claims 18-28 have been newly added; thus currently claims 1-3, 5, 8-16 and 18-28 are pending.

Claim Objections
Claims 2, 14, 18 and 27 are objected to because of the following informalities:  

In claim 2, the phrase “the lower surfaces of the front portions of the light guiding bodies abut against the mounting bracket front positioning face, the lower surfaces of the rear portions of the light guiding bodies abut against the mounting bracket rear positioning face” on lines 12-15, should be changed to -- lower surfaces of front portions of the light guiding bodies abut against the mounting bracket front positioning face, lower surfaces of rear portions of the light guiding bodies abut against the mounting bracket rear positioning face --.

In claim 14, the phrase “the primary optical system comprises a primary optical element, a mounting bracket, a cover plate” on lines 3-4, should be changed to -- the primary optical system comprises the primary optical element, the mounting bracket, the cover plate --.

In claim 18, the phrase “the lower surfaces of the front portions of the light guiding bodies abut against the mounting bracket front positioning face, the lower surfaces of the rear portions of the light guiding bodies abut against the mounting bracket rear positioning face” on lines 10-13, should be changed to -- lower surfaces of front portions of the light guiding bodies abut against the mounting bracket front positioning face, lower surfaces of rear portions of the light guiding bodies abut against the mounting bracket rear positioning face --.

In claim 27, the phrase “the primary optical system comprises a primary optical element, a mounting bracket, a cover plate” on lines 3-4, should be changed to -- the primary optical system comprises the primary optical element, the mounting bracket, the cover plate --.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiron et al (WO 2012059852 A1, hereinafter, “Chiron”).

Regarding claim 1, Chiron teaches a mounting structure (device A, see figures 1-5) of a primary optical element (light guide layer 1,see fig 1) for a vehicle headlamp (see abstract), comprising a primary optical element (1), a mounting bracket (lower piece 7, see fig 1) for mounting the primary optical element (1) and a cover plate (upper element of the device A is constituted by an upper part 16 provided forwards with a spout 17, see fig 3) connected with the mounting bracket (7), wherein, a positioning limiting structure (faces 1a, 1b, ribs 10, clamping means S and hollow between two parabolic lobes 2, 2.1, 2.3, 2.4, lug 8, studs 11, positioning means P) for limiting a freedom degree of the primary optical element (1) is provided on the primary optical element (1), the mounting bracket (7) and the cover plate (upper element), and the positioning limiting structure (1a,1b, 10, S and hollow between two parabolic lobes 2, 2.1, 2.3, 2.4, 8, 9 and 11s) comprises: 
an up-down positioning limiting structure (1a,1b, 10, S), the up-down positioning limiting structure (1a,1b, 10, S) is provided on the primary optical element (1), the mounting bracket (7) and the cover plate (upper element) so as to facilitate mounting and positioning (evident from the disassembled device of fig 1 to the assembled device in fig 2) of the primary optical element (1) and limiting a freedom degree of the primary optical element in an up-down direction (Z) (since surfaces of the optical element  are clamped between surfaces of the mounting bracket and cover plate, see fig 3); and 
a left-right positioning limiting structure (hollow between two parabolic lobes 2, 2.1, 2.3, 2.4, 8, 9 and 11s) and a front-back positioning limiting structure (8, P), the left-right positioning limiting structure (hollow between two parabolic lobes 2, 2.1, 2.3, 2.4 and 11s) and the front-back positioning limiting structure (8, P) are provided on the primary optical element (1) and the mounting bracket (7) so as to facilitate mounting and positioning (evident from fig 3 where the connection of 8 and P secure the optical element from moving in a forward/backward direction, and 11 positioned in between hallow between lobes securing the optical element from moving to the left or right) of the primary optical element (1) and limiting freedom degrees of the primary optical element (1) in a front-back direction (X) (better seen in figure 3) and a left-right direction (Y) (better seen in fig 5).

Regarding claim 2, Chiron teaches wherein, 
the up-down positioning limiting structure comprises a plurality of light guiding bodies arranged at a rear end of the primary optical element, a mounting bracket rear positioning face arranged at a rear end of the mounting bracket, a mounting bracket front positioning face arranged at a front end of the mounting bracket, a cover plate rear positioning face arranged at a rear portion of the cover plate and a cover plate front positioning face arranged at a front portion of the cover plate, the cover plate rear positioning face and the cover plate front positioning face are arranged on the same plane, the mounting bracket front positioning face and the mounting bracket rear positioning face are arranged on the same plane, the lower surfaces of the front portions of the light guiding bodies abut against the mounting bracket front positioning face, the lower surfaces of the rear portions of the light guiding bodies abut against the mounting bracket rear positioning face, the cover plate front positioning face abuts against the upper surfaces of the front portions of the light guiding bodies, and the cover plate rear positioning face abuts against the upper surfaces of the rear portions of the light guiding bodies so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or 
the up-down positioning limiting structure comprises a plurality of bosses arranged on one surface of the cover plate close to the primary optical element, the bosses abut against one surface of the primary optical element, and the other surface of the primary optical element abuts against the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or 
the up-down positioning limiting structure (1a,1b, 10, S) comprises a mounting groove (see groove formed between 7 and upper element) formed on the mounting bracket (7), and the primary optical element (1) is arranged in the mounting groove (see groove formed between 7 and upper element) and positioned between the mounting bracket (7) and the cover plate (upper element) so as to limit the freedom degree of the primary optical element (1) in the up-down direction (Z) (as seen from fig 1 to final assembly of figure 2).

Regarding claim 16, Chiron teaches a vehicle lamp (lighting or signaling device for a motor vehicle, see figures 1-5), comprising a mounting structure (device A, see fig 1) of a primary optical element (light guide layer 1,see fig 1) for a vehicle headlamp (see abstract), comprising a primary optical element (1), a mounting bracket (lower piece 7, see fig 1) for mounting the primary optical element (1) and a cover plate (upper element of the device A is constituted by an upper part 16 provided forwards with a spout 17, see fig 3) connected with the mounting bracket (7), wherein, a positioning limiting structure (faces 1a, 1b, ribs 10, clamping means S and hollow between two parabolic lobes 2, 2.1, 2.3, 2.4, lug 8, studs 11, positioning means P) for limiting a freedom degree of the primary optical element (1) is provided on the primary optical element (1), the mounting bracket (7) and the cover plate (upper element), and the positioning limiting structure (1a,1b, 10, S and hollow between two parabolic lobes 2, 2.1, 2.3, 2.4, 8, 9 and 11s) comprises: 
an up-down positioning limiting structure (1a,1b, 10, S), the up-down positioning limiting structure (1a,1b, 10, S) is provided on the primary optical element (1), the mounting bracket (7) and the cover plate (upper element) so as to facilitate mounting and positioning (evident from the disassembled device of fig 1 to the assembled device in fig 2) of the primary optical element (1) and limiting a freedom degree of the primary optical element in an up-down direction (Z) (since surfaces of the optical element  are clamped between surfaces of the mounting bracket and cover plate, see fig 3); and 
a left-right positioning limiting structure (hollow between two parabolic lobes 2, 2.1, 2.3, 2.4, 8, 9 and 11s) and a front-back positioning limiting structure (8, P), the left-right positioning limiting structure (hollow between two parabolic lobes 2, 2.1, 2.3, 2.4 and 11s) and the front-back positioning limiting structure (8, P) are provided on the primary optical element (1) and the mounting bracket (7) so as to facilitate mounting and positioning (evident from fig 3 where the connection of 8 and P secure the optical element from moving in a forward/backward direction, and 11 positioned in between hallow between lobes securing the optical element from moving to the left or right) of the primary optical element (1) and limiting freedom degrees of the primary optical element (1) in a front-back direction (X) (better seen in figure 3) and a left-right direction (Y) (better seen in fig 5).

Regarding claim 18, Chiron teaches wherein, 
the up-down positioning limiting structure comprises a plurality of light guiding bodies arranged at a rear end of the primary optical element, a mounting bracket rear positioning face arranged at a rear end of the mounting bracket, a mounting bracket front positioning face arranged at a front end of the mounting bracket, a cover plate rear positioning face arranged at a rear portion of the cover plate and a cover plate front positioning face arranged at a front portion of the cover plate, the cover plate rear positioning face and the cover plate front positioning face are arranged on the same plane, the mounting bracket front positioning face and the mounting bracket rear positioning face are arranged on the same plane, the lower surfaces of the front portions of the light guiding bodies abut against the mounting bracket front positioning face, the lower surfaces of the rear portions of the light guiding bodies abut against the mounting bracket rear positioning face, the cover plate front positioning face abuts against the upper surfaces of the front portions of the light guiding bodies, and the cover plate rear positioning face abuts against the upper surfaces of the rear portions of the light guiding bodies so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or 
the up-down positioning limiting structure comprises a plurality of bosses arranged on one surface of the cover plate close to the primary optical element, the bosses abut against one surface of the primary optical element, and the other surface of the primary optical element abuts against the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); or 
the up-down positioning limiting structure (1a,1b, 10, S) comprises a mounting groove (see groove formed between 7 and upper element) formed on the mounting bracket (7), and the primary optical element (1) is arranged in the mounting groove (see groove formed between 7 and upper element) and positioned between the mounting bracket (7) and the cover plate (upper element) so as to limit the freedom degree of the primary optical element (1) in the up-down direction (Z) (as seen from fig 1 to final assembly of figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chiron in view of Dolson et al. (US 20080253144 A1, hereinafter, “Dolson”).

Regarding claim 11, Chiron teaches wherein, the primary optical element (1) is arranged in an accommodating cavity (see cavity between PCB B circuit and radiator 12, see fig 3) defined by a circuit board (B), a radiator (12) is arranged at (see proximity in fig 3) the rear end (rear end of B) of the circuit board (B), and the primary optical element (1) is installed at (see proximity in fig 3) the front end (front end of B) of the circuit board (B).

Chiron does not explicitly teach the accommodating cavity is defined by a circuit board, a lens bracket and a lens with a grid-shaped structure. 
Dolson teaches a mounting structure (retainer member 92 and light pipe positioning member 56, see figure 1) of a primary optical element (light pipe 36) having an accommodating cavity (see cavity formed by circuit board (substrate 28), lens bracket (optics support bracket 220) and lens (lens 224);
the accommodating cavity (see cavity formed by 28, 220 and 224) is defined by a circuit board (28), a lens bracket (220) and a lens (224) with a grid-shaped structure (as seen in fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the accommodating cavity, lens and lens bracket and housing as taught by Dolson into the teachings of Chiron, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to incorporate a lens and lens bracket to further extend the illumination reach of the vehicle device.

Regarding claim 12, Chiron teaches wherein, the up-down positioning limiting structure (1a,1b, 10, S) comprises a mounting groove (see grooved formed between 7 and upper element) formed on the mounting bracket (7), and the primary optical element (1) is arranged in the mounting groove (see grooved formed between 7 and upper element) and positioned between the mounting bracket (7) and the cover plate (upper element) so as to limit the freedom degree of the primary optical element (1) in the up-down direction (Z).

Regarding claim 13, Chiron teaches wherein, a row of rear positioning pins (11) are arranged at the rear portion (rear portion of 7) of the mounting bracket (7) in the left-right direction (Y) (along the width of 1), a matching clamping groove structure (P) is formed at the front portion (front portion of 7) of the mounting bracket (7), the matching clamping groove structure (P) is in buckled connection with a flanging protrusion structure (8) arranged at the front portion (front portion of 1) of the primary optical element (1), and the rear positioning pins (11) are inserted into the wedge-shaped gap (see gap between lobes 2, 2.1, 2.3, 2.4) so as to limit the freedom degrees of the primary optical element (1) in the left-right direction (Y) and the front-back direction (X) (evident from fig 3 where, 11 positioned in between hallow between lobes secures the optical element from moving to the left or right).

Regarding claim 24, Chiron teaches wherein, the primary optical element (1) is arranged in an accommodating cavity (see cavity between PCB B circuit and radiator 12, see fig 3) defined by a circuit board (B), a radiator (12) is arranged at (see proximity in fig 3) the rear end (rear end of B) of the circuit board (B), and the primary optical element (1) is installed at (see proximity in fig 3) the front end (front end of B) of the circuit board (B).

Chiron does not explicitly teach the accommodating cavity is defined by a circuit board, a lens bracket and a lens with a grid-shaped structure. 
Dolson teaches a mounting structure (retainer member 92 and light pipe positioning member 56, see figure 1) of a primary optical element (light pipe 36) having an accommodating cavity (see cavity formed by circuit board (substrate 28), lens bracket (optics support bracket 220) and lens (lens 224);
the accommodating cavity (see cavity formed by 28, 220 and 224) is defined by a circuit board (28), a lens bracket (220) and a lens (224) with a grid-shaped structure (as seen in fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the accommodating cavity, lens and lens bracket and housing as taught by Dolson into the teachings of Chiron, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to incorporate a lens and lens bracket to further extend the illumination reach of the vehicle device.

Regarding claim 25, Chiron teaches wherein, the up-down positioning limiting structure (1a,1b, 10, S) comprises a mounting groove (see grooved formed between 7 and upper element) formed on the mounting bracket (7), and the primary optical element (1) is arranged in the mounting groove (see grooved formed between 7 and upper element) and positioned between the mounting bracket (7) and the cover plate (upper element) so as to limit the freedom degree of the primary optical element (1) in the up-down direction (Z).

Regarding claim 26, Chiron teaches wherein, a row of rear positioning pins (11) are arranged at the rear portion (rear portion of 7) of the mounting bracket (7) in the left-right direction (Y) (along the width of 1), a matching clamping groove structure (P) is formed at the front portion (front portion of 7) of the mounting bracket (7), the matching clamping groove structure (P) is in buckled connection with a flanging protrusion structure (8) arranged at the front portion (front portion of 1) of the primary optical element (1), and the rear positioning pins (11) are inserted into the wedge-shaped gap (see gap between lobes 2, 2.1, 2.3, 2.4) so as to limit the freedom degrees of the primary optical element (1) in the left-right direction (Y) and the front-back direction (X) (evident from fig 3 where, 11 positioned in between hallow between lobes secures the optical element from moving to the left or right).

Allowable Subject Matter
Claims 3, 5, 8-10,  14-15, 19-23 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, although Chiron teaches the mounting structure as described in claims 1-2 above, the prior art the prior art of the record fails to teach wherein, a wedge-shaped gap is formed between two adjacent light guiding bodies from the rear end to the front end, and the mounting bracket rear positioning face and the wedge-shaped gap are in one-to-one correspondence; the front ends of the light guiding bodies are connected into one whole body, and a positioning rib is arranged or integrally formed in the wedge-shaped gap between two adjacent light guiding bodies; the left-right positioning limiting structure and the front-back positioning limiting structure comprise two rear positioning pins arranged on the mounting bracket rear positioning face, the two rear positioning pins are arranged in the front-back direction, a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or two rows of rear positioning pins are arranged on the upper surface and/or the lower surface of the rear portion of the mounting bracket, two front-back adjacent rear positioning pins are arranged in the front-back direction (X), a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or a row of rear positioning pins are arranged at the rear portion of the mounting bracket in the left-right direction (Y), a matching clamping groove structure is formed at the front portion of the mounting bracket, the matching clamping groove structure is in buckled connection with a flanging protrusion structure formed at the front portion of the primary optical element, and the rear positioning pins are inserted into the wedge-shaped gap so as to limit the freedom degrees of the primary optical element in the left-right direction (Y) and the front-back direction (X).

Regarding claim 5, although Chiron teaches the mounting structure as described in claims 1-2 above, the prior art the prior art of the record fails to teach wherein, mounting bracket positioning pins and buckle matching holes are disposed on the left and right sides of the mounting bracket, cover plate positioning holes and buckles are disposed on the left and right sides of the cover plate, the mounting bracket positioning pins correspond to the cover plate positioning holes one to one, and the buckle matching holes correspond to the buckles one to one; or mounting bracket positioning pins and cover plate mounting holes are disposed on the left and right sides of the mounting bracket, cover plate positioning holes and cover plate fixing holes are formed in the left and right sides of the cover plate, the mounting bracket positioning pins correspond to the cover plate positioning holes one to one, and the cover plate mounting holes correspond to the cover plate fixing holes one to one.

Regarding claims 8-10, although Chiron teaches the mounting structure as described in claims 1-2 above, the prior art the prior art of the record fails to teach 
wherein, the primary optical element comprises an upper primary optical element and a lower primary optical element, the cover plate comprises an upper cover plate and a lower cover plate, the upper primary optical element and the upper cover plate for limiting the upper primary optical element in the up-down direction (Z) are sequentially installed on the upper side of the mounting bracket from bottom to top, an inner lamp lens is installed on the upper side of the upper cover plate, and the lower primary optical element and the lower cover plate for limiting the lower primary optical element in the up-down direction (Z) are sequentially installed on the lower side of the mounting bracket from top to bottom; and the upper primary optical element and the lower primary optical element each comprise a plurality of light guiding bodies, wherein the light emergent ends of the light guiding bodies of the upper primary optical element are connected with each other to form an upper light emergent surface, the light emergent ends of the light guiding bodies of the lower primary optical element are connected with each other to form a lower light emergent surface, a light incident surface of the inner lamp lens corresponds to the upper light emergent surface, and the bottom of the inner lamp lens is positioned within a height range of the upper light emergent surface; and
wherein, the up-down positioning limiting structure comprises a plurality of bosses formed on one surface of the cover plate close to the primary optical element, the bosses abut against one surface of the primary optical element, and the other surface of the primary optical element abuts against the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); and
wherein, two rows of rear positioning pins are arranged on the upper surface and/or the lower surface of the rear portion of the mounting bracket, two front-back adjacent rear positioning pins are arranged in the front-back direction (X), a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y).

Regarding claims 14-15, although Chiron teaches the mounting structure as described in claims 1-2 above, the prior art the prior art of the record fails to teach wherein, comprising a primary optical system and a secondary projecting system, the primary optical system comprises a primary optical element, a mounting bracket, a cover plate, a circuit board and a radiator, the secondary projecting system comprises a lens bracket, a lens and a lens collar for connecting the lens with the lens bracket, and the lens bracket is connected with the mounting bracket; the primary optical element is divided into an upper-layer optical element and a lower-layer optical element, the upper-layer optical element and the lower-layer optical element are each provided with light guiding bodies, and the light guiding bodies correspond to one light source; and the mounting bracket is provided with two rows of rectangular holes, and the light guiding bodies can be inserted into the rectangular holes; and 
wherein, the left-right positioning limiting structure and the front-back positioning limiting structure comprise at least one row of rectangular holes formed in the mounting bracket and a positioning rib arranged in a wedge-shaped gap between two adjacent light guiding bodies, each rectangular hole is provided with a connecting rib in the left-right direction (Y), the rectangular holes and the light guiding bodies are in one-to-one correspondence, and the light guiding bodies are inserted into the rectangular holes and the positioning rib abuts against the connecting ribs so as to limit the freedom degree of the primary optical element in the left-right direction (Y) and limit backward movement of the primary optical element; the up-down positioning limiting structure comprises a groove formed on the lower surface of the cover plate and flanging protrusion structures arranged at the upper portion and the lower portion of the front end of the primary optical element, the light guiding bodies are inserted into the rectangular holes, the flanging protrusion structure at the upper portion of the front end of the primary optical element is inserted into the groove, and the flanging protrusion structure at the lower portion of the front end of the primary optical element abuts against the upper surface of a horizontally extending platform structure on the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); and the horizontally extending platform structure on the mounting bracket limits forward movement of the primary optical element.

Regarding claim 19, although Chiron teaches the mounting structure as described in claims 1, 16 and 18 above, the prior art the prior art of the record fails to teach wherein, a wedge-shaped gap is formed between two adjacent light guiding bodies from the rear end to the front end, and the mounting bracket rear positioning face and the wedge-shaped gap are in one-to-one correspondence; the front ends of the light guiding bodies are connected into one whole body, and a positioning rib is arranged or integrally formed in the wedge-shaped gap between two adjacent light guiding bodies; the left-right positioning limiting structure and the front-back positioning limiting structure comprise two rear positioning pins arranged on the mounting bracket rear positioning face, the two rear positioning pins are arranged in the front-back direction, a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or two rows of rear positioning pins are arranged on the upper surface and/or the lower surface of the rear portion of the mounting bracket, two front-back adjacent rear positioning pins are arranged in the front-back direction (X), a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y); or a row of rear positioning pins are arranged at the rear portion of the mounting bracket in the left-right direction (Y), a matching clamping groove structure is formed at the front portion of the mounting bracket, the matching clamping groove structure is in buckled connection with a flanging protrusion structure formed at the front portion of the primary optical element, and the rear positioning pins are inserted into the wedge-shaped gap so as to limit the freedom degrees of the primary optical element in the left-right direction (Y) and the front-back direction (X).

Regarding claim 20, although Chiron teaches the mounting structure as described in claims 1, 16 and 18 above, the prior art the prior art of the record fails to teach wherein, mounting bracket positioning pins and buckle matching holes are disposed on the left and right sides of the mounting bracket, cover plate positioning holes and buckles are disposed on the left and right sides of the cover plate, the mounting bracket positioning pins correspond to the cover plate positioning holes one to one, and the buckle matching holes correspond to the buckles one to one; or mounting bracket positioning pins and cover plate mounting holes are disposed on the left and right sides of the mounting bracket, cover plate positioning holes and cover plate fixing holes are formed in the left and right sides of the cover plate, the mounting bracket positioning pins correspond to the cover plate positioning holes one to one, and the cover plate mounting holes correspond to the cover plate fixing holes one to one.

Regarding claims 21-23, although Chiron teaches the mounting structure as described in claims 1 and 16 above, the prior art the prior art of the record fails to teach wherein, the primary optical element comprises an upper primary optical element and a lower primary optical element, the cover plate comprises an upper cover plate and a lower cover plate, the upper primary optical element and the upper cover plate for limiting the upper primary optical element in the up-down direction (Z) are sequentially installed on the upper side of the mounting bracket from bottom to top, an inner lamp lens is installed on the upper side of the upper cover plate, and the lower primary optical element and the lower cover plate for limiting the lower primary optical element in the up-down direction (Z) are sequentially installed on the lower side of the mounting bracket from top to bottom; and the upper primary optical element and the lower primary optical element each comprise a plurality of light guiding bodies, wherein the light emergent ends of the light guiding bodies of the upper primary optical element are connected with each other to form an upper light emergent surface, the light emergent ends of the light guiding bodies of the lower primary optical element are connected with each other to form a lower light emergent surface, a light incident surface of the inner lamp lens corresponds to the upper light emergent surface, and the bottom of the inner lamp lens is positioned within a height range of the upper light emergent surface; and
wherein, the up-down positioning limiting structure comprises a plurality of bosses formed on one surface of the cover plate close to the primary optical element, the bosses abut against one surface of the primary optical element, and the other surface of the primary optical element abuts against the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); and
wherein, two rows of rear positioning pins are arranged on the upper surface and/or the lower surface of the rear portion of the mounting bracket, two front-back adjacent rear positioning pins are arranged in the front-back direction (X), a gap between the two rear positioning pins corresponds to the positioning rib one to one, and the positioning rib is clamped between the two rear positioning pins and abuts against the two rear positioning pins so as to limit the freedom degree of the primary optical element in the front-back direction (X); and two opposite faces of the two adjacent light guiding bodies abut against the rear positioning pins so as to limit the freedom degree of the primary optical element in the left-right direction (Y).

Regarding claims 27-28, although Chiron teaches the mounting structure as described in claims 1 and 16 above, the prior art the prior art of the record fails to teach wherein, comprising a primary optical system and a secondary projecting system, the primary optical system comprises a primary optical element, a mounting bracket, a cover plate, a circuit board and a radiator, the secondary projecting system comprises a lens bracket, a lens and a lens collar for connecting the lens with the lens bracket, and the lens bracket is connected with the mounting bracket; the primary optical element is divided into an upper-layer optical element and a lower-layer optical element, the upper-layer optical element and the lower-layer optical element are each provided with light guiding bodies, and the light guiding bodies correspond to one light source; and the mounting bracket is provided with two rows of rectangular holes, and the light guiding bodies can be inserted into the rectangular holes; and
wherein, the left-right positioning limiting structure and the front-back positioning limiting structure comprise at least one row of rectangular holes formed in the mounting bracket and a positioning rib arranged in a wedge-shaped gap between two adjacent light guiding bodies, each rectangular hole is provided with a connecting rib in the left-right direction (Y), the rectangular holes and the light guiding bodies are in one-to-one correspondence, and the light guiding bodies are inserted into the rectangular holes and the positioning rib abuts against the connecting ribs so as to limit the freedom degree of the primary optical element in the left-right direction (Y) and limit backward movement of the primary optical element; the up-down positioning limiting structure comprises a groove formed on the lower surface of the cover plate and flanging protrusion structures arranged at the upper portion and the lower portion of the front end of the primary optical element, the light guiding bodies are inserted into the rectangular holes, the flanging protrusion structure at the upper portion of the front end of the primary optical element is inserted into the groove, and the flanging protrusion structure at the lower portion of the front end of the primary optical element abuts against the upper surface of a horizontally extending platform structure on the mounting bracket so as to limit the freedom degree of the primary optical element in the up-down direction (Z); and the horizontally extending platform structure on the mounting bracket limits forward movement of the primary optical element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al. (WO 2018149407 A1) discloses a mounting structure having a mounting bracket and a cover plate clamping an optical element having two rows of light guides. The device generates light pattern to reduce blurs and dark fringes. The device also secures the light guides in place and increases optical density, radiating effect and reduces material consumption.

Abdelnour et al. (DE 202014104049 U1) discloses a mounting structure having a mounting bracket and a cover attached to each other and including openings for an optical element protrusions. The optical element is positioned slightly to achieve maximum optical power, thus reducing to a minimum tolerance chains, so that the efficiency and accuracy for budget lumen is increased, as the alignment elements are coupled with the optical element to hold the optical element close to the light source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875